STATE OF MICHIGAN

                           COURT OF APPEALS



KIMBERLY STURGIS,                                                   UNPUBLISHED
                                                                    August 9, 2016
               Plaintiff-Appellant,

v                                                                   No. 326163
                                                                    Wayne Circuit Court
                                                                    Family Division
URIAN STURGIS, SR.,                                                 LC No. 00-030453-DM

               Defendant-Appellee.


Before: JANSEN, P.J., and O’CONNELL and RIORDAN, JJ.

PER CURIAM.

       Plaintiff, Kimberly Sturgis, appeals as of right the trial court order finding her in
contempt of court and sentencing her to two days in jail as part of this ongoing divorce action
against defendant, Urian Sturgis, Sr., her former husband. We remand for further proceedings
consistent with this opinion.

                                I. FACTUAL BACKGROUND

        This case has a long and protracted history in both the Wayne Circuit Court and this
Court. There is no dispute that plaintiff failed to secure counseling services for the parties’
children as required under orders entered by the trial court on August 13, 2013, October 16,
2013, November 18, 2013, and August 28, 2014. Throughout the proceedings, plaintiff
acknowledged her failure to do so, but offered a variety of excuses, which primarily related to
her lack of income, defendant’s failure to pay child support, and a lack of healthcare coverage for
the children during certain periods of time.

        On December 3, 2014, defendant filed a motion to show cause, requesting that the trial
court hold plaintiff in contempt of court due to her failure to comply with the court’s orders. His
motion seemingly alleged that (1) plaintiff falsely described the status of the children’s health
insurance, and (2) insurance was not required for the children to receive counseling, as the
relevant agency “said the children are in the system.” On the same day, the Friend of the Court
filed a motion to show cause for contempt, which stated that it had received information that
plaintiff violated the trial court’s August 28, 2014 order by refusing to enroll the children in
counseling and by providing misinformation regarding the status of the children’s health
insurance. The trial court entered a show cause order, requiring plaintiff to appear on January
28, 2015, to show why she should not be held in contempt.
                                                -1-
        The trial court held the hearing as scheduled on January 28, 2015, at which time it stated
its conclusion that plaintiff should go to jail for her failure to comply with its orders requiring
counseling for the children. However, it subsequently provided counsel for plaintiff and then
adjourned the proceedings until February 4, 2015, due to its stated belief that such an
adjournment was required given the fact that plaintiff was not personally served with notice of
the contempt proceedings before the January 28, 2015 hearing. Consistent with its statement on
the record during the February 4, 2015 hearing, the trial court entered an order holding plaintiff
in contempt of court for her failure to comply with the trial court’s orders and sentencing her to
two days in jail. It is not clear from the record whether plaintiff completed the jail time.

                              II. APPEAL OF CONTEMPT ORDER

       On appeal, plaintiff challenges the trial court’s contempt order on two grounds. First, she
contends that the trial court clearly erred in concluding that she willfully disobeyed the trial
court’s orders requiring that her children be afforded mental health treatment. Second, she
contends that the trial court violated her due process rights during the contempt proceedings.

         The evidentiary and due process standards applicable to contempt proceedings vary
depending on whether the contempt proceedings are criminal or civil in nature. See Porter v
Porter, 285 Mich. App. 450, 456-457; 776 NW2d 377 (2009); DeGeorge v Warheit, 276 Mich
App 587, 592; 741 NW2d 384 (2007); In re Contempt of Auto Club Ins Ass’n, 243 Mich. App.
697, 711-714; 624 NW2d 443 (2000). However, the trial court in this case did not specify
whether it was holding plaintiff in criminal or civil contempt. It is unclear from the trial court’s
limited findings on the record, especially when considered in conjunction with the ongoing
efforts of the parties to enroll the children in counseling services, whether the court believed that
plaintiff should be held in contempt of court (1) because it concluded, by a preponderance of the
evidence, that plaintiff failed to comply with its previous orders, such that sanctions were
required to coerce plaintiff to comply (i.e., civil contempt), or (2) because it concluded, beyond a
reasonable doubt, that it had been clearly and unequivocally shown that plaintiff willfully
disregarded or disobeyed a court order, such that plaintiff’s past disobedience should be punished
(i.e., criminal contempt). See Porter, 285 Mich. App. at 455-457; DeGeorge, 276 Mich. App. at
592; In re Auto Club Ins Ass’n, 243 Mich. App. at 711-714.1



1
  Although the dissent cites the definition of civil contempt in Porter, 285 Mich. App. at 456, it
fails to identify any facts in the record in support of its conclusory finding that “the trial court’s
ruling was clear” and “clearly civil in nature.” Instead of applying the relevant standards, the
dissent, to reach its desired outcome, focuses primarily on the trial court’s patience in this matter.
Although we also acknowledge the learned trial court judge’s tolerance in this case and
commend her, a trial court’s patience is not a factor that we should consider in determining
whether the contempt proceedings were civil or criminal and, accordingly, whether the
proceedings fulfilled the due process standards applicable to each type of contempt proceeding.
See Porter, 285 Mich. App. at 455-457; DeGeorge, 276 Mich. App. at 592; In re Auto Club Ins
Ass’n, 243 Mich. App. at 711-714. Yet, the dissent relies solely on this to reach its conclusion.
Again, we conclude, based on our review of the record, that further clarification from the trial

                                                 -2-
         “When adjudicating contempt proceedings without a jury, a court must make findings of
fact, state its conclusions of law, and direct entry of the appropriate judgment.” In re Contempt
of Henry, 282 Mich. App. 656, 674; 765 NW2d 44 (2009); see also DeGeorge, 276 Mich. App. at
596 (“A court that is adjudicating contempt proceedings without a jury must make findings of
fact.”). This was not accomplished here. Because the nature of the proceedings is not
immediately apparent from the record, we conclude that additional clarification regarding the
classification of the proceedings and the trial court’s findings is required for us to review
plaintiff’s claims. Therefore, remand is necessary to allow the trial court to provide detailed
factual findings and reasoning for holding plaintiff in contempt of court. See MCR 7.216(A)(7).

         On remand, the trial court shall (1) indicate the intended purpose of the contempt
proceedings so that we may determine whether the trial court intended them to be criminal or
civil in nature, (2) clarify the factual findings and conclusions of law that supported its finding of
contempt, and (3) state whether plaintiff actually served two days in jail after the trial court’s
order was entered.

                                        III. CONCLUSION

        We remand this case to the trial court for more complete findings and conclusions of law
regarding the contempt proceedings in this case. The trial court shall have 28 days from the date
that this opinion is released to make all necessary findings and conclusions, to prepare a
supplemental order containing those findings and conclusions, and to transmit a copy of that
supplemental order to this Court. See MCR 7.216(A)(7). The trial court need not take any
additional evidence on remand.

       Remanded for further proceedings consistent with this opinion. We retain jurisdiction.

                                                              /s/ Kathleen Jansen
                                                              /s/ Michael J. Riordan




court is necessary for us to render a decision in this matter because it is not apparent from the
existing record whether the contempt proceedings were civil or criminal in nature.


                                                 -3-
                               Court of Appeals, State of Michigan

                                                  ORDER

                                                                               Kathleen Jansen
Kimberley    turgis v Urian Sturgis, Sr.                                        Presiding Judge


Docket No.     326163                                                          Peter D. O'Connell


LC No.         00-030453-DM                                                    Michael J. Riordan
                                                                                Judges



               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.


               The t1ial cowi shall have 28 days from the date of the Clerk's certification of this order lo
make all necessary findings and conclusions, to prepare a supplemental order containing those findings
and conclusions, and to transmit a copy of that supplemental order to this Court. See MCR 7.2 l 6(A)(7).
In particular, as stated in the accompanying opinion, the trial court shall (1) indicate the intended
purpose of the contempt proceedings (2) clarify the factual findings and conclusions of law that
suppotted its finding of contempt, and (3) state whether plaintiff did, in fact, serve two days in jail after
the order was entered. The trial court need not take any additional evidence on remand.

               We retain jurisdiction.




                          A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk. on




                                  AUG 0 9 2016
                                           Date